                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

OMAR BATSON,

               Plaintiff,                                     Case Number 17-12214
v.                                                            Honorable David M. Lawson

SGT. KENNAMER and DEPUTY
LEONOWICZ,

               Defendants.
                                              /

                 ORDER STAYING PROCEEDINGS PENDING APPEAL

       On December 21, 2018, the Court entered an opinion granting in part the defendants’

motion for summary judgment and dismissing all of the claims in the case except their First Claim

for Relief against defendants Sergeant Kennamer and Deputy Leonowicz only. On January 16,

2019, defendant Kennamer filed a notice of appeal of the Court’s ruling denying him qualified

immunity. The denial of qualified immunity on legal grounds is appealable under the collateral-

order doctrine, Mitchell v. Forsyth, 472 U .S. 511, 529-30 (1985), and “[t]he filing of a notice of

appeal is an event of jurisdictional significance — it confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal,”

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). The Court therefore lacks

jurisdiction to proceed further in the matter against defendant Kennamer until the appeal is

resolved. Although progress against defendant Leonowicz would be permitted, the Court finds

that the more prudent course under the circumstances would be to stay the proceedings against

both defendants until Kennamer’s appeal is decided. The Court therefore will stay the case and

suspend all pending deadlines under the scheduling order.
        The Court also notes that the defendant filed on the docket a copy of an order form

requesting certain transcripts of the proceedings. That filing was improper because under the

prevailing practice in this district transcript orders must be routed on the appropriate form or

through the electronic voucher system directly to the court reporter assigned to produce them. The

filing therefore will be stricken.

        Accordingly, it is ORDERED that all proceedings in this matter are STAYED pending

the disposition of the appeal by defendant Kennamer, and all dates and deadlines under the

scheduling order are SUSPENDED until further order of the Court.

        It is further ORDERED that the defendant’s transcript order form (ECF No. 83) is

STRICKEN.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: January 24, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first class U.S. mail on January 24, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI




                                                     -2-
